Citation Nr: 1618858	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-15 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to June 1966, and from July 1976 to April 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a video conference hearing before the undersigned in December 2015.  A transcript of the hearing is associated with the claims file.  The matter was remanded in January 2016.

Service connection has separately been granted for radiculopathy of the right lower extremity with a 20 percent rating assigned.  There has been no disagreement with that action and the current discussion concerns orthopedic manifestations of the low back disorder.

The Veteran's claims file has been converted from a paper file to electronic files managed in the Veterans Benefits Management System (VBMS), and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's lumbar strain is not manifested by 30 degrees or less forward flexion or ankylosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a lumbar strain has not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5237 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Board remanded this case in January 2016 in order to secure an examination of the Veteran's back and to allow the Veteran an opportunity to submit additional evidence.  Following the remand, a VA examination of the back was provided in February 2016.  The examination includes a review of the Veteran's pertinent medical history and it provides a discussion of symptomatology relevant to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was notified in February 2016 of his right to submit evidence relevant to his claim.  No information releases or other records were submitted.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that additional medical inquiry is in order.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar strain is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to a lumbosacral strain.  The Veteran claims a higher evaluation is warranted throughout the appeal period. 

For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward thoracolumbar flexion is zero to 90 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation are each from zero to 30 degrees. 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243, Note (2). 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Thus, in accordance with the rating criteria set forth above, the Veteran is not entitled to an evaluation in excess of 20 percent for his lumbar strain unless the forward flexion of his thoracolumbar spine is limited to 30 degrees or less, or, if there is evidence of ankylosis of the thoracolumbar spine.  

(The Code provisions provide for separate ratings for neurological impairment.  As noted above, such rating has been assigned in this case and is not otherwise at issue in this appeal.)

Turning to the evidence, the Veteran was provided a VA examination in September 2011.  During initial range of motion testing, forward flexion of the Veteran's thoracolumbar spine was limited to 45 degrees.  There was no loss of motion during repetitive use testing with three repetitions.  The examination report does not reveal any evidence of ankylosis of the thoracolumbar spine.  

The Veteran was provided a second VA examination in February 2016, during which the Veteran's forward flexion of the thoracolumbar spine was limited to 65 degrees, with no loss of motion of repetitive use testing after three repetitions.  The examiner found no evidence of ankylosis of the thoracolumbar spine.

The Board has reviewed all of the relevant treatment records.  While the Veteran has received treatment for back pain, none of the treatment records indicate his forward flexion is limited to 30 degrees or less, or that he has ankylosis of the thoracolumbar spine.  An April 2012 progress note indicates the Veteran's "flexion at the L spine is < 30%."  However, this statement is ambiguous and has limited probative value.  While it confirms the Veteran has reduced motion in his back, in the absence of specific range of motion findings expressed in degrees, the statement alone does not meet the necessary criteria for an evaluation in excess of 20 percent under Diagnostic Code 5237.  It suggests motion to greater than 30 degrees.

The Board acknowledges the Veteran's subjective complaints of pain.  However, despite the Veteran's subjective complaints, in determining the actual degree of disability, an objective examination is more probative of the severity of his lumbar strain.  The objective evidence of record does not indicate the Veteran's pain limits his functional range of motion of the lumbar spine to less than those levels discussed above and, as such, it does not serve as a basis for an evaluation in excess of 20 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system").  
 
In sum, the preponderance of the evidence establishes the criteria for an evaluation in excess of 20 percent for a lumbar strain has not been met at any point throughout the appeal period.  The Veteran's lumbar strain does not manifest in forward flexion limited to 30 degrees or less, or ankylosis of the thoracolumbar spine.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, because the evidence preponderates against the Veteran's claim for an increased evaluation, the rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The discussion above reflects that the symptoms of the Veteran's lumbar strain are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain and reduced motion and mobility have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also recognizes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   

Finally, the Board recognizes entitlement to a total disability evaluation is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  However, the evidence does not demonstrate the Veteran's lumbar strain prevents him from working.  While the September 2011 VA examiner indicates the Veteran is limited in bending, lifting, carrying, and prolonged walking and standing,  there are no sedentary restrictions.  The February 2016 VA examiner also indicates the Veteran has difficulty with prolonged walking and standing, but does not impose any sedentary restrictions.  Thus, referral or remand for consideration of a total disability evaluation based on individual unemployability is not warranted.  


ORDER

Entitlement to an evaluation in excess of 20 percent for a lumbar strain is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


